


    
Exhibit 10.7


Executive Version
Comverse, Inc.
2012 Stock Incentive Compensation Plan
RESTRICTED STOCK UNIT AWARD AGREEMENT


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Award Agreement”) is made
effective from and after the date of grant as specified in the Electronic Grant
Acceptance Web Page (the “Date of Grant”) by and between Comverse, Inc., a
Delaware corporation (with any successor, the “Company”), and the person to whom
the Electronic Grant Acceptance Web Page (the “Notice of Grant”) is addressed
(the “Participant”).
R E C I T A L S:
WHEREAS, the Company has adopted the Comverse, Inc. 2012 Stock Incentive
Compensation Plan as amended from time to time (the “Plan”), which is
incorporated herein by reference and made a part of this Award Agreement.
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the restricted stock units provided
for herein to the Participant pursuant to the Plan and the terms set forth
herein, and the Board has approved such grant.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1.Restricted Stock Unit Award. Subject to the terms and conditions of the Plan
and this Award Agreement, the Company hereby grants to the Participant the
number of Restricted Stock Units indicated in the Notice of Grant (the “RSUs”).
Each RSU represents one notional Share.


2.Settlement of RSUs. On each Vesting Date (as defined below) or as soon as
practicable, but no later than sixty (60) days, thereafter, the Company shall
deliver to the Participant one or more certificates (or provide for book-entry)
representing the number of Shares equal to the number of RSUs which vested on
such Vesting Date.  The Company shall not be liable to the Participant for
damages relating to any delays in issuing certificates, any loss of
certificates, or any mistakes or errors in issuance of the certificates or in
the certificates themselves (or book entries, respectively, as the case may be).
Prior to settlement, Participant shall make arrangements with the Committee for
the satisfaction of any federal, state, local or foreign withholding obligations
that may arise in connection with such settlement in accordance with the terms
of the Plan and this Award Agreement in accordance with Section 12 below.


3.Vesting of RSUs.


(a)Except as otherwise provided in Section 4 hereof, Subject to the
Participant's Continuous Service through the applicable Vesting Date, the RSUs
shall vest pursuant to the vesting schedule set forth in the Notice of Grant
(each, a “Vesting Date”).


(b)Notwithstanding any provision of Section 3(a) to the contrary, in the event
of a Change of Control, (i) if the continuing entity fails to assume or replace
the RSUs with a new award of equivalent value and substantially equivalent
terms, the RSUs shall become fully vested, and (ii) if the continuing entity
assumes or replaces the RSUs with a new award of equivalent value and
substantially equivalent terms, the vesting schedule of the RSUs shall not
accelerate and the unvested portion of the RSUs shall be immediately forfeited
upon any subsequent termination of Participant's Continuous Service unless
otherwise provided in Section 4 hereof.






--------------------------------------------------------------------------------




4.Termination of Service.


(a)If the Participant's Continuous Service is terminated by the Company or one
of its Subsidiaries without Cause or by the Participant for Good Reason, in the
absence of a Change of Control, vesting of the RSUs shall be prorated to the
date of termination or resignation, and to the extent not then vested, the RSUs
shall be immediately cancelled by the Company and forfeited by the Participant
without consideration.


(b)If the Participant's Continuous Service is terminated either (A) within
twenty four (24) months following a Change of Control, (i) by the Company or one
of its Subsidiaries without Cause or (ii) by the Participant for Good Reason, or
(B) due to the Participant's death or Disability, the RSUs shall become
immediately fully vested.


(c)Subject to the terms of the Employment Agreement and any severance plan (to
the extent applicable to Participant), if the Participant's Continuous Service
is terminated for any reason other than as described in Section 4(a) or (b)
hereof, the RSUs, to the extent not then vested, shall be immediately cancelled
by the Company and forfeited by the Participant without consideration.


5.No Right to Continued Service. The granting of the RSUs evidenced hereby and
this Award Agreement shall impose no obligation on the Company, any Subsidiary
or any Affiliate to continue the Continuous Service of the Participant and shall
not lessen or affect any right that the Company, any Subsidiary or any Affiliate
may have to terminate the Continuous Service of such Participant.


6.Rights as a Stockholder. The Participant shall have none of the rights of a
shareholder of the Company (including, without limitation dividend rights)
unless and until the RSUs are settled for Shares.


7.Data Protection. The Participant consents to the collection, processing,
transmission and storage by the Company in any form whatsoever, of any data of a
professional or personal nature which is necessary for the purposes of
introducing and administering the Plan. The Company may share such information
with any Subsidiary or Affiliate, the trustee of any employee benefit trust, its
registrars, trustees, brokers, other third party administrator or any Person who
obtains control of the Company or acquires the Company, undertaking or
part-undertaking which employs the Participant, wherever situated.


8.Securities Laws/Legend on Certificates. The issuance and delivery of Shares
shall comply with all applicable requirements of law, including (without
limitation) the Securities Act of 1933, as amended, the rules and regulations
promulgated thereunder, state securities laws and regulations, and the
regulations of any stock exchange or other securities market on which the
Company's securities may then be traded. If the Company deems it necessary to
ensure that the issuance of securities under the Plan is not required to be
registered under any applicable securities laws, the Participant shall deliver
to the Company an agreement or certificate containing such representations,
warranties and covenants as the Company may deem necessary, which satisfies such
requirements. Any certificates representing the Shares shall be subject to such
stop transfer orders and other restrictions as the Committee may deem reasonably
advisable, and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions.


9.Transferability. The RSUs may not be assigned, alienated, pledged, attached,
sold, transferred or encumbered by the Participant except in the event of the
Participant's death (subject to the applicable laws of descent and distribution)
and any such purported assignment, alienation, pledge, attachment, sale,
transfer or encumbrance shall be void and unenforceable against the Company or
any Subsidiary or Affiliate; provided that the designation of a beneficiary
shall not constitute an assignment, alienation, pledge, attachment, sale,
transfer or encumbrance. No transfer shall be permitted for value or
consideration. Any permitted transfer of the RSUs to heirs or legatees of the
Participant shall not be effective to bind the Company unless the Committee
shall have been furnished with written notice thereof and a copy of such
evidence as the Committee may deem necessary to establish the validity of the
transfer and the acceptance by the transferee or transferees of the terms and
conditions hereof.






--------------------------------------------------------------------------------




10.Adjustment of RSUs. Except as provided by Section 3(b) hereof, adjustments to
the RSUs shall be made in accordance with the terms of the Plan.


11.Definitions. For purposes of this Award Agreement:
“Change of Control” shall have the meaning given to such term in the Plan.
“Disability” shall have the meaning given to such term in the Employment
Agreement or, in the absence of such term in the Employment Agreement, the
meaning given to such term in the Plan.
“Employment Agreement” shall mean the employment agreement by and among the
Company and the Participant as may be amended from time to time.
“Good Reason” shall have the meaning given to such term in the Employment
Agreement, or, in the absence of such term in the Employment Agreement, such
term shall mean, without Participant's prior written consent, the occurrence of
any of the following events or actions: (i) any material reduction in
Participant's annual base salary; (ii) an actual relocation of Participant's
principal office to another location more than 50 miles from its location on the
date Effective Date (as defined in the Employment Agreement); or (iii) a
material and adverse reduction in the nature or scope of Participant's
responsibilities, duties or authorities; or (iv) the Company fails to adopt a
severance policy, program or agreement at least ninety (90) days prior to
expiration of the Term (as defined in the Employment Agreement) that will be
applicable to Participant following expiration of the Term;
provided, however, that no event described in clause (i), (ii) or (iii) shall
constitute Good Reason unless (A) Participant has given the Company written
notice of the termination, setting forth the conduct of the Company that is
alleged to constitute Good Reason, within thirty (30) days of the first date on
which Participant has knowledge of such conduct, and (B) Participant has
provided the Company at least thirty (30) days following the date on which such
notice is provided to cure such conduct and the Company has failed to do so.
Failing such cure, a termination of employment by Participant for Good Reason
shall be effective on the day following the expiration of such cure period.
12.Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold, any applicable withholding taxes in respect of the RSUs, their grant,
vesting, delivery or otherwise and to take such other action as may be necessary
in the opinion of the Committee to satisfy all obligations for the payment of
such withholding taxes.


13.Notices. Any notification required by the terms of this Award Agreement shall
be given in writing and shall be deemed effective upon personal delivery or
within three (3) days of deposit with the United States Postal Service, by
registered or certified mail, with postage and fees prepaid. A notice shall be
addressed to the Company, Attention: Secretary, at its principal executive
office and to the Participant at the address that he or she most recently
provided to the Company.


14.Entire Agreement. The Award Agreement, the Notice of Grant, the Plan, the
Employment Agreement, and any severance plan to the extent applicable to
Participant, constitute the entire contract between the parties hereto with
regard to the subject matter hereof. They supersede any other agreements,
representations or understandings (whether oral or written and whether express
or implied) which relate to the subject matter hereof. In the event of any
contradiction or inconsistency between this Award Agreement and the Employment
Agreement or any severance plan applicable to Participant, the provisions of the
Employment Agreement and any such severance plan applicable to Participant shall
prevail.


15.Waiver. No waiver of any breach or condition of this Award Agreement shall be
deemed to be a waiver of any other or subsequent breach or condition whether of
like or different nature.


16.Participant Undertaking. The Participant agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable to carry out or effect one or more of the obligations or
restrictions imposed on either the Participant or the RSUs pursuant to this
Agreement.






--------------------------------------------------------------------------------




17.Successors and Assigns. The provisions of this Award Agreement shall inure to
the benefit of, and be binding upon, the Company and its successors and assigns
and upon the Participant, the Participant's assigns and the legal
representatives, heirs and legatees of the Participant's estate, whether or not
any such person shall have become a party to this Award Agreement and agreed in
writing to be joined herein and be bound by the terms hereof.


18.Choice of Law; Jurisdiction; Waiver of Jury Trial. This Award Agreement shall
be governed by the laws of the State of Delaware, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Award Agreement to the substantive law of another
jurisdiction.


SUBJECT TO THE TERMS OF THIS AWARD AGREEMENT, THE PARTIES AGREE THAT ANY AND ALL
ACTIONS ARISING UNDER OR IN RESPECT OF THIS AWARD AGREEMENT SHALL BE LITIGATED
IN THE FEDERAL OR STATE COURTS IN DELAWARE. BY EXECUTING AND DELIVERING THIS
AWARD AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF
SUCH COURTS FOR ITSELF, HIMSELF OR HERSELF AND IN RESPECT OF ITS, HIS OR HER
PROPERTY WITH RESPECT TO SUCH ACTION. EACH PARTY AGREES THAT VENUE WOULD BE
PROPER IN ANY OF SUCH COURTS, AND HEREBY WAIVES ANY OBJECTION THAT ANY SUCH
COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH
ACTION.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AWARD AGREEMENT.
19.RSUs Subject to Plan. By entering into this Award Agreement the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. The RSUs are subject to the Plan. The terms and provisions of the Plan as
it may be amended from time to time are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail. The Participant has had the opportunity to retain
counsel, and has read carefully, and understands, the provisions of the Plan and
this Award Agreement.


20.Amendment. The Committee may amend or alter this Award Agreement and the RSUs
granted hereunder at any time, subject to the terms of the Plan.


21.Fractional Shares. Fractional shares shall not be issued and any rights
thereto shall be forfeited without consideration.


22.Severability. The provisions of this Award Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.


23.Headings. Section and sub-section headings are for convenient reference only
and shall not control or affect the meaning of construction of any of its
provisions.


24.No Guarantees Regarding Tax Treatment. Participants (or their beneficiaries)
shall be responsible for all taxes with respect to the RSUs. The Committee and
the Company make no guarantees regarding the tax treatment of the RSUs. Neither
the Committee nor the Company has any obligation to take any action to prevent
the assessment of any tax under Section 409A, Section 457A or otherwise and none
of the Company, any Subsidiary or Affiliate, or any of their employees or
representatives shall have any liability to the Participant (or their
beneficiaries) with respect thereto.


25.Compliance with Section 409A. The Company intends that the RSUs be structured
in compliance with, or to satisfy an exemption from, Section 409A, such that
there are no adverse tax consequences, interest, or penalties under Section 409A
as a result of the RSUs. In the event the RSUs are subject to Section 409A,




--------------------------------------------------------------------------------




the Committee may, in its sole discretion, take the actions described in Section
11.1 of the Plan. Notwithstanding any contrary provision in the Plan or this
Award Agreement, any payment(s) of “nonqualified deferred compensation” (within
the meaning of Section 409A) that are otherwise required to be made under this
Award Agreement to a “specified employee” (as defined under Section 409A) as a
result of his or her “separation from service” (as defined below) (other than a
payment that is not subject to Section 409A) shall be delayed for the first six
(6) months following such “separation from service” and shall instead be paid on
the date that immediately follows the end of such six (6) month period (or, if
earlier, within 10 business days following the date of death of the specified
employee) or as soon as administratively practicable within 60 days thereafter,
but in no event later than the end of the applicable taxable year. A termination
of Continuous Service shall not be deemed to have occurred for purposes of any
provision of the Award Agreement providing for the payment of any amounts or
benefits that are considered nonqualified deferred compensation under Section
409A upon or following a termination of Continuous Service, unless such
termination is also a “separation from service” within the meaning of Section
409A and the payment thereof prior to a “separation from service” would violate
Section 409A. For purposes of any such provision of this Award Agreement
relating to any such payments or benefits, references to a “termination,”
“termination of Continuous Service” or like terms shall mean “separation from
service.”
************************************






